Citation Nr: 1730714	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left knee arthritis.

2.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicide agents and as secondary to service connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to June 1971, including service in Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied the claims for service connection for left knee arthritis and hypertension as a result of exposure to herbicides.

The Veteran previously requested the opportunity to testify at a videoconference hearing before a Veterans Law Judge of the Board.  This request was withdrawn in May 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his left knee arthritis is a result of a fall while working on aircrafts in service and that after service he continued to suffer from knee problems and took pain medication to relieve pain and discomfort.  In a November 2008 VA examination, the examiner diagnosed the Veteran with degenerative arthritis of the left knee joints.  However, there was no nexus opinion provided to assist in the determination as to whether the Veteran's left knee arthritis was incurred in or related to his active duty military service.  The Board therefore finds that this examination is incomplete.  As the opinion is inadequate, it cannot serve as the basis of a denial of service connection.

The Veteran also asserts that his hypertension is related to service.  In a December 2015 VA examination, the examiner provided a negative nexus opinion on Veteran's hypertension as secondary to the service-connected coronary artery disease.  While the examiner found that based on the dates of diagnosis the hypertension was not caused by the coronary artery disease, he did not address whether the hypertension is aggravated by the coronary artery disease.  Moreover, there was no nexus opinion provided on a direct basis to assist in the determination as to whether the Veteran's hypertension was incurred in or related to his active duty military service.  In this regard, the Veteran is presumed to have been exposed to Agent Orange because he served in Vietnam.  The Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).   The Board therefore finds that this examination is also incomplete.  As the opinion is inadequate, it cannot serve as the basis of a denial of service connection.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the November 2008 and December 2015 opinions are inadequate for the purposes of the claims on appeal, a remand is warranted to obtain adequate nexus opinions. 

Accordingly, the case is REMANDED for the following action:

1. Left knee arthritis: Request an opinion from a VA physician.  The physician should review the claims file prior to offering an opinion.  The need for an additional examination of the Veteran is left to the discretion of the physician. 

The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the left knee arthritis had its onset during military service, within a year following service, or is otherwise related to service. 

The physician should specifically address the Veteran's lay testimony that he has suffered from knee pain and other discomforts since leaving service and has since that time self-medicated through over the counter medicines. 

The physician must provide a rationale for the opinion given.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion. 

Hypertension: Request an opinion from an appropriate VA physician.  The physician should review the claims file prior to offering the opinion.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the hypertension had its onset during military service, within a year following service, or is otherwise related to service, to include as a result of exposure to Agent Orange.

The physician should also provide an opinion as to whether it is at least as likely as not that the hypertension is either (a) caused or (b) aggravated by the coronary artery disease.

The physician should address the Veteran's statements that he had elevated blood pressure during his numerous flights in Vietnam.

The physician must provide a rationale for the opinion given.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion. 

2.  Thereafter, readjudicate the claims for entitlement to service connection for left knee arthritis and service connection for hypertension, to include as a result of exposure to herbicides.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


